Niblack, J.
This action was commenced before a justice of the peace. The complaint was by Levi Patterson and William Patterson against Reuben Murphy, on an order' in writing drawn by one Calvin J. Rantz, ■on the 5th day of October, 1878, in favor of the plaintiffs, upon the defendant, for forty dollars, and alleged to have been accepted by the defendant.
There was a judgment before the justice in favor of the plaintiffs, and upon an appeal to the circuit court the plaintiffs again had judgment, for fifty-two dollars.
Error is assigned here upon the alleged insufficiency of the complaint and upon the refusal of the court to grant a new trial.
The first question with which we are confronted in this case is one of jurisdiction. The amount in controversy at the trial, exclusive of interest and costs, was, as has been seen, less than fifty dollars. In such a case an appeal does not lie to this court, the action having originated before a justice of the peace. Acts 1879, p. 168; Galbreath v. Trump, ante, p. 381.
This appeal is, therefore, dismissed, at the costs of the appellants.